Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant(s) argue that Mori fails to disclose:
circuitry to:
receive a first trigger associated with execution of a first application to be executed by the reception apparatus from a first external device, 
execute the first application associated with the first trigger received from the first external device, a target of the first trigger being the reception apparatus, 
     and send a second trigger associated with execution of a second application to [[an]] a second external device, a target of the second trigger being the second external device. More specifically, applicants argue that Mori fails to disclose a reception apparatus, i.e. a single apparatus, both receives a first trigger and generates a second trigger. Additionally, it is argued that terminal device 2500 of Mori only receives “ACK” or “NAK” message from the display devices 2600, 2650, and 2800 and that the ACK and NACK messages cannot be considered commands since the don’ t instruct the terminal device 2500 to perform any tasks or processing. 

Examiner respectfully disagrees. 

Examiner notes that Mori discloses reception of packets and executing commands associated with received packets. Referring to Para. [0301-0309], Mori discloses circuitry of a  receiving device, (103 fig 39 of display A 2600 of fig 37) that both receives a packet i.e. claimed trigger and transmits a packet when the packet is destined for another device, (Para. [0304]). A command is executed when the packet is received by a device i.e. checking an address embedded in the received packet and when the packet is destined for another device, the subsequent device receiving the packet executes a command to determine when the packet is intended for the device, (Para. [0301-0303]). The commands are executed by exchanging messages between devices such as NAK and ACK, see for example fig 38 and Para. [0307-0308]). This is exemplified by the display A 2600 fig 37 and fig 38. When the packet is destined for device A, steps S101 – S103 and S105-S110 are executed; otherwise, steps S103-S104 are executed. Steps S101-S103 are executed at the subsequent device such as 2700 or 2650 fig 37. Therefore, since Mori discloses the claimed receiving device that both receives and transmits triggers and executing commands associated with the triggers, the rejection is maintained.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mori et al (Pub 20050156869).

Regarding claims 2, 12 and 21, Mori discloses a reception apparatus comprising: 
circuitry to receive a first trigger associated with execution of a first application to be executed by the reception apparatus from a first external device, (103 fig 31 receives trigger i.e. packet fig 10 and/or fig 35 associated with execution of a first application i.e. adjustment data command code 502 fig 10 and fig 35 to be executed by the reception apparatus from a first external device, see S101 fig 38 and Para. [0302]), 
execute the first application associated with the first trigger received from the first external device, a target of the first trigger being the reception apparatus, (received packet is analyzed and a device determines whether it is intended for packet reception S103 fig 38 and S109 execution of command code at target reception apparatus) 
     and send a second trigger associated with execution of a second application to [[an]] a second external device, a target of the second trigger being the second external device, (Para. [0302] each device such as 2600, 2700, 2650, 2800 monitors for signals from terminal 2500 fig 37; also note device 2600 sending to 2650 or 2700).  

Regarding claims 3 and 13, Mori discloses the reception apparatus according to claim 2, wherein the circuitry is configured to send the second trigger to the second external device via a wireless interface[[;]], (Para. [0107]).  

Regarding claims 4 and 14, Mori discloses reception apparatus according to claim 2, wherein the circuitry is configured to obtain the second trigger from a server, (2500 fig 37 may function as a server).  

Regarding claims 5 and 15, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes validity data, (S108 fig 38 or Para. [0134]).  

Regarding claims 6 and 16, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes an identification of the first application, (Para. Determining whether command is for adjustment data request command [0153]&[0159]).  

Regarding claims 7 and 17, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes an indication of a source of first application data, the source being a broadband source or a broadcast source, (see input signals fig 1).  

Regarding claims 8 and 18, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes a first command that identifies a command to acquire, register, start, fire an event in, suspend, or terminate the first application, (command code 502 and Para. [0159]).  

Regarding claims 9 and 19, Mori discloses the reception apparatus according to claim 2, wherein the circuitry is configured to transfer to the second external device a second command included in the second trigger to acquire, register, or start the second application; or to fire an event in, suspend, or terminate the second application, (any of devices 2600, 2700, 2800, 2650 monitors packets from 2500 fig 37 and if it is an intended target device is performs  S103-S109 fig 38 including reception of trigger, commands, execution, acquire, register,…etc of an application Para. [0159]). 
 
Regarding claims 10 and 20, Mori discloses the reception apparatus according to claim 2, wherein the circuitry is configured to receive a digital broadcast signal that includes audio/video content associated with the first and second applications, and output the audio/video content for display to a user, (STB 5 fig 1).  

Regarding claim 11, Mori discloses a television set comprising the reception apparatus according to claim 2, (fig 49).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422